DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 04/26/2022.
Claims 1-20, 25 and 28-29 have been cancelled.
Claims 21-24, 26-27 and 30-32 are pending in this action.
Claims 21-24, 26-27 and 30-32 are allowed.

Prior Art Consideration

1. 	(CN 110859012 A), published to Zhang et al., on March 3, 2020, discloses -- a rate control method based on rate control time (see abstract).
2.  	(WO 2018103512 A1), published to Bu, Qiaochu, on June 14, 2018, discloses --- a method, apparatus and system for notifying a change in a serving public land mobile network (PLMN) rate control policy and a computer storage medium thereof, the method comprising: a mobility management entity (MME) determining whether a terminal attached thereto supports serving PLMN rate control when a serving PLMN rate control policy changes; if the MME determines that the terminal attached thereto supports serving PLMN rate control, generating a modified evolved packet system (EPS) bearer context request or an EPS session management (ESM) data forwarding message comprising parameters of the changed serving PLMN rate control; and the mobility management entity sending the modified EPS bearer context request or ESM data forwarding message comprising the parameters of the changed serving PLMN rate control to the terminal. The technical solution provided the embodiments of the present disclosure may notify a user equipment (UE) in a timely manner to update an uplink rate threshold when a change occurs in a serving PLMN rate control policy on a(see at least, the abstract). But, these references do not disclose or fairly teach/suggest the features argued by applicant in the remarks section of the current response.

Allowable Subject Matter

Claims 21-24, 26-27 and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance is based on applicant’s arguments provided in the remarks section of the current response (see Remarks, pages 5-9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        5/4/2022